Name: Commission Regulation (EEC) No 2801/92 of 25 September 1992 amending Regulation (EEC) No 2006/80 determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: competition
 Date Published: nan

 26 . 9 . 92 Official Journal of the European Communities No L 282/31 COMMISSION REGULATION (EEC) No 2801/92 of 25 September 1992 amending Regulation (EEC) No 2006/80 determining the intervention centres for cereals HAS ADOPTED THIS REGULATION : Article 1 1 . In the 'BUNDESREPUBLIK DEUTSCHLAND' and 'FRANCE' sections of the Annex to Regulation (EEC) No 2006/80 the amendments set out in the Annex to this Regulation are hereby made in respect of the Lander or departments concerned. 2. The following intervention centres are hereby deleted : Bundesrepublik Deutschland :  Erding (Bayern), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 3 (7) thereof, Whereas Council Regulation (EEC) No 1 145/76 (3) lays down rules for determining the intervention centres for cereals ; Whereas the intervention centres are determined by Commission Regulation (EEC) No 2006/80 (4), as last amended by Regulation (EEC) No 3224/91 (*) ; whereas, following the consultations provided for in Article 3 (7) of Regulation (EEC) No 2727/75, the list of centres should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,  Haldensleben (Sachsen-Anhalt) ; France :  Ancenis (Loire-Atlantique). Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1992. For the Commission Ray MAC SHARRY Member of the Commission O OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7 . 1992, p. 1 . O OJ No L 130, 19 . 5. 1976, p. 8 . (4) OJ No L 197, 30. 7. 1980, p. 1 . O OJ No L 305, 6. 11 . 1991 , p. 16 . No L 282/32 Official Journal of the European Communities 26. 9. 92 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Centros de intervenciÃ ³n Interventionscentre Interventionsort Ã Ã ­Ã ½Ã Ã Ã ± ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã  Intervention centres Centres d'intervention Centri di intervento Interyentiecentrum Centros de intervenÃ §Ã £o Trigo blando BlÃ ¸d hvede Weichweizen Ã £Ã ¯Ã Ã ¿Ã  Ã ¼Ã ±Ã »Ã ±Ã ºÃ Ã  Common wheat Froment tendre Frumento tenero Zachte tarwe Trigo mole Centeno Rug Roggen Ã £Ã ¯Ã ºÃ ±Ã »Ã ¹Ã  Rye Seigle Segala Rogge Centeio Cebada By « Gerste Ã Ã Ã ¹Ã ¸Ã ® Barley Orge Orzo Gerst Cevada Trigo duro HÃ ¥rd hvede Hartweizen Ã £Ã ¯Ã Ã ¿Ã  Ã Ã ºÃ »Ã ·Ã Ã Ã  Durum wheat Froment dur Frumento duro Durum tarwe Trigo duro MaÃ ­z Majs Mais Ã Ã Ã ±Ã ²Ã Ã Ã ¹Ã Ã ¿Ã  Maize MaÃ ¯s Granturco MaÃ ¯s Milho Sorgo Sorghum Sorghum Ã £Ã Ã Ã ³Ã ¿ Sorghum Sorgho Sorgo Sorgho Sorgo 1 2 3 4 5 6 7 FRANCE 'Charente  16 Le Gond-Pontouvre Cher  18 Nerondes Indre  36 Chatillon-sur-Indre Le Blanc Neuvy-Pailloux Poulaines Loire-Atlantique  44 ChÃ ¢teaubriant Maine-et-Loire  49 Montreuil-Bellay Noyant Segre NiÃ ¨vre  58 Cercy-la-Tour BUNDESREPUBLIK DEUTSCHLAND 'Land Bayern Kelheim Land Baden-WÃ ¼rttemberg Donaueschingen Plochingen Land Nordrhein-Westfalen Siegen Land Niedersachen BÃ ¼ckeburg Land Mecklenburg- Vorpommern KarstÃ ¤dt Land Sachsen-Anhalt BÃ ¼lstringen